DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 4-5), the prior art does not teach “…a projector carried by the support structure; and a transparent combiner positioned and oriented with respect to the support structure to appear in a field of view of an eye of a user when the support structure is worn on a head of the user, the transparent combiner comprising: a lens carried by the support structure; and a diffractive optical element ("DOE") positioned within the lens to align the DOE with the eye of the user when the support structure is worn on the head of the user, wherein a distance between a first part of the support structure and the DOE is approximately equal to a measurement of an inner pupillary distance ("IPD") that is a vector distance between a pupil of the eye of the user and a first specified part of a face of the user, the first part of the support structure being configured to contact the first specified part of the face of the user.”
Regarding claim 6 (and respective child claims 7-20), the prior art does not teach “…aligning a first part of the WHUD frame with a first part of a face of the user; aligning the DOE with a second part of the WHUD frame; and determining an outer pupillary distance (OPD), the OPD being a vector distance between a projector and the eye of the user, wherein aligning the DOE with the second part of the WHUD frame includes aligning the DOE with the projector, wherein the projector is physically coupled to the WHUD frame, and wherein aligning the DOE with the projector causes a distance between the DOE and the projector to be equal to the OPD.”
Regarding claim 21, the prior art does not teach “…a support structure; a projector carried by the support structure; and a transparent combiner positioned and oriented with respect to the support structure to appear in a field of view of an eye of a user when the support structure is worn on a head of the user, the transparent combiner comprising: a lens carried by the support structure; and a diffractive optical element ("DOE") positioned within the lens to align the DOE with the eye of the user when the support structure is worn on the head of the user, wherein a distance between the projector and the DOE is equal to a measurement of an outer pupillary distance ("OPD") that is a vector distance between the projector and the eye of the user.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625